VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in partition in the Common Pleas, wherein one Dworken collected rents in the amount of $9,090, and upon the filing of his final account was allowed $470 as compensation. Dissatisfied with this allowance, Dworken filed a bond for appeal to the Court of Appeals, which held:
The allowance of compensation was a final order and Dworken had an interest in it that even though he is not a party to this suit, he may appeal from the judgment of the Common Pleas, and he is rightfully in this court. It appearing from the evidence that Dworken previously agreed to accept 5 per cent of the rents collected as full compensation, the allowance to him of $470 was sufficient and a decree will be drawn for that amount with costs of the appeal charged to Dworken.